Name: Council Regulation (EEC) No 1724/80 of 30 June 1980 adopting general rules concerning special measures for soya beans harvested in 1980
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 3 . 7. 80 Official Journal of the European Communities No L 170/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 1724/80 of 30 June 1980 adopting general rules concerning special measures for soya beans harvested in 1980 representative as regards the importation of these beans ; whereas, therefore, the port of Rotterdam should be used ; whereas the offers and prices used must be adjusted if they refer to a different frontier crossing point ; Whereas, for the offers and prices used, adjustments should also be made to offset any differences in presentation and quality in relation to the criteria used for the purpose of fixing the guide price ; Whereas, in ordfer to facilitate the checking of entitle ­ ment to aid, declarations relating to areas sown and to quantities harvested and delivered should be required ; Whereas, with a view to the proper functioning of the system of aid, it should be laid down that the aid shall be granted only to persons who have adequate soya bean storage facilities and who are capable of facili ­ tating the carrying out of checks on entitlement to the aid ; Whereas such checks must in particular make it possible to verify that the minimum price referred to in Article 2 (2) of Regulation (EEC) No 1614/79 is observed and to forestall ineligible applications for aid ; Whereas the validity of the abovementioned rules should be limited to one season, THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1614/79 of 24 July 1979 laying down special measures in respect of soya beans ('), and in particular Article 2 (4) and the second paragraph of Article 3 thereof, Having regard to the proposal from the Commission, Whereas, pursuant to Article 2 (4) of Regulation (EEC) No 1614/79 , it is necessary to adopt general rules for the granting of aid in respect of soya beans, detailed rules for checking entitlement to aid and the condi ­ tions necessary for establishing entitlement to aid which purchasers of these beans must satisfy ; whereas, pursuant to Article 3 of the said Regulation, it is also necessary to adopt criteria for determining the world market price ; Whereas the world market price should be deter ­ mined on the basis of the most favourable purchasing possibilities on that market ; Whereas it is necessary for this purpose to take into consideration offers made on the world market as well as the prices quoted on those exchanges which are important in terms of international trade, and this should occur during the period when Community ­ grown beans are being disposed of ; whereas, however, it appears appropriate not to take into account offers which may not be considered as representative of the actual market trend ; Whereas, in order to ensure the proper functioning of the system of aid, the world market price must be ascertained for a Community frontier crossing point ; whereas, for the purpose of determining that point, account should be taken of the extent to which it is HAS ADOPTED THIS REGULATION : Article 1 1 . The world market price for soya beans shall be determined by the Commission with regard to beans in bulk of standard quality, in respect of which the guide price has been fixed, delivered at Rotterdam . For offers and prices not meeting the conditions referred to in the first subparagraph, the necessary adjustments shall be made .( ¢) OJ No L 190, 28 . 7 . 1979, p. 8 . No L 170/2 Official Journal of the European Communities 3 . 7 . 80 be submitted after the submission of the contract or contracts and before the end of the period referred to in Article 3 of Regulation (EEC) No 1614/79 . Article 4 1 . Without prejudice to the provisions of Article 5, the amount of aid to be granted shall be calculated on the basis of the weight indicated in the declaration or declarations of delivery relating to the contracts referred to in each request for aid ; the weight shall be adjusted according to any differences which may exist between the percentages of moisture and of impurities resulting from the analysis referred to in paragraph 2 and those used for the purpose of defining the standard quality in respect of which the guide price is fixed . 2 . The drawing of samples, the reduction of samples to samples for analysis and the determination of impurities and moisture shall be carried out in accordance with the single method for the whole Community as laid down in Annexes I to IV to Regu ­ lation (EEC) No 1470/68 ('). Article 5 1 . Producer Member States shall make random checks on the accuracy of the areas stated in the contracts . Where such checks suggest that the area differs from that declared , the Member State shall automatically correct the contract . 2 . Producer Member States shall check the accuracy of the quantities stated in the crop declarations . Where it does not seem possible that such quantities could have been produced in the area stated in the contract to which they relate, the Member State concerned shall require the production of any supporting document necessary for the purpose of checking the quantity harvested . Where the supporting documents are not deemed satisfactory by the Member State concerned, the latter shall determine the quantity of soya beans eligible for aid . 3 . Producer Member States shall verify, by means of a systematic check on the stock records and , where appropriate, on the financial records of applicants for aid , that the quantities appearing in the declarations of delivery have actually been delivered . Article 6 Producer Member States shall communicate to the Commission , prior to their implementation , provi ­ 2. The world market price shall be determined on the basis of the most favourable actual purchasing possibilities, with the exception of offers and prices which may not be considered as representative of the actual market trend . 3 . For the purpose of determining the world market price, account shall be taken only of offers made on the world market for deliveries to be made during the most representative period for the disposal of Community beans and of the prices quoted for deliveries to be made during the same period on exchanges which are important in terms of interna ­ tional trade . Article 2 The aid provided for in Article 2 ( 1 ) of Regulation (EEC) No 1614/79 shall be granted, upon application , to any first purchaser of soya beans harvested in the Community who : (a) fulfils at least the following conditions :  he has adequate soya bean storage facilities,  he keeps stock records meeting requirements to be laid down,  he undertakes to furnish any other supporting documents that may prove necessary for the purpose of checking entitlement to the aid ; (b) submits, by 15 August 1980 , to the competent agency of the Member State in which the beans will be harvested a contract concluded with the producer :  specifying the area from which the quantity which will be harvested is to be delivered ,  giving all the particulars necessary for the iden ­ tification of the area in question ,  observing the minimum price and meeting the conditions laid down pursuant to Article 2 (6) of Regulation (EEC) No 1614/79 ; (c) submits to the same agency :  a declaration of the quantity actually har ­ vested ; this document must be signed by the producer,  a declaration of the quantity actually delivered by the producer ; this document must be signed by the two parties concerned . Article 3 1 . The amount of the aid shall be that valid on the day on which the interested party submits to the competent agency of the producer Member State a request for aid . 2. The request for aid must cover the total quantity to be delivered under one or more contracts and must (') OJ No L 239 , 28 . 9 . 1968 , p. 2 . 3 . 7 . 80 Official Journal of the European Communities No L 170/3 sions adopted by them for the purpose of applying the arrangements provided for in this Regulation . Article 7 Regulation (EEC) No 1 777/76 ( l ) is hereby repealed with effect from 1 November 1980 . Article 8 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply only to beans harvested in 1980 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Luxembourg, 30 June 1980 . For the Council The President V. BALZAMO ( ¢) OJ No L 199, 24 . 7 . 1976, p. 5 .